               So Ordered.

Dated: February 18th, 2021
       1

       2

       3

       4

       5

       6

       7

       8

       9

      10                               UNITED STATES BANKRUPTCY COURT
      11                               EASTERN DISTRICT OF WASHINGTON
      12   In re                                              Chapter 11
      13   EASTERDAY RANCHES, INC., et al.                    Lead Case No. 21-00141-11
                                                              Jointly Administered
      14                                    Debtors. 1
                                                              ORDER AUTHORIZING DEBTOR
      15                                                      EASTERDAY RANCHES, INC. TO
                                                              ENTER INTO THE TERM SHEET
      16                                                      WITH TYSON FRESH MEATS,
                                                              INC.
      17

      18

      19           This matter having come before the court upon the motion (the “Motion”)2 of
      20   debtor and debtor in possession Easterday Ranches, Inc. ( “Ranches”) for the entry of
      21   an order, pursuant to sections 105 and 363(b) of Title 11 of the United States Code
      22   and Federal Rule of Bankruptcy Procedure 6004, authorizing Ranches to enter into
      23   and honor that certain Term Sheet – Cattle Move dated February 16, 2021 (the “Term
      24   Sheet”) by and between Ranches and Tyson Fresh Meats, Inc. (“Tyson”). The court
      25
           1
               The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141)
      26       and Easterday Farms, a Washington general partnership (21-00176).
      27   2
               A capitalized term used but not defined herein shall have the meaning ascribed to it in the
      28       Motion.
                                                                                        B USH K ORNFELD           L LP
           ORDER APPROVING TERM SHEET—CATTLE MOVE                                               LAW OFFICES
                                                                                           601 Union St., Suite 5000
           DOCS_NY:42309.8 20375/001
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
        21-00141-WLH11           Doc 174   Filed 02/18/21   Entered 02/18/21 11:17:19      Pg    1 of(206)
                                                                                           Facsimile    11292-2104
 1   having reviewed the Motion and the Term Sheet, and in consideration of the
 2   arguments of counsel at the hearing on the Motion, and the evidence submitted in
 3   support thereof, finds good cause to grant the relief requested in the Motion, as set
 4   forth herein.
 5           IT IS HEREBY ORDERED THAT:
 6           1.       The Motion [Docket No. 149] is hereby GRANTED, as set forth below.
 7           2.       The Term Sheet attached hereto as Exhibit 1 and the terms therein are
 8   hereby approved, as modified hereby.
 9           3.       Ranches is hereby authorized, but not directed, to enter into and honor
10   the terms and conditions of the Term Sheet.
11           4.       Ranches and Tyson are hereby authorized to take all actions necessary or
12   appropriate to effectuate the relief granted pursuant to this order. For the avoidance of
13   doubt, Tyson is authorized to perform the “Initial Transfer,” pursuant to the terms and
14   conditions of the Term Sheet.
15           5.       Notwithstanding anything to the contrary in the Term Sheet, Ranches
16   shall not transfer more than approximately 12,000 Cattle to Tyson outside the ordinary
17   course of business absent further order of the court on regular notice (unless the court
18   shortens time for cause).
19           6.       Notwithstanding anything to the contrary in the Term Sheet, Ranches
20   shall promptly file on the docket in this case a notice of any additional Advance
21   Requests approved by Tyson (aside from the initial Advance Request referenced in
22   Exhibit B to the Term Sheet).
23           7.       Notwithstanding anything to the contrary in the Term Sheet, (a) Ranches
24   will make available to parties in interest who assert interests in or liens against the
25   Cattle (upon reasonable request in writing) the reporting respecting the Cattle
26   provided to Tyson by Ranches consistent with paragraph 9 of the Term Sheet and (b)
27   Tyson will make available to Ranches and parties in interest who assert interests in or
28                                                                                B USH K ORNFELD           L LP
                                                                                          LAW OFFICES
     ORDER APPROVING TERM SHEET—CATTLE MOVE -2                                       601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
     DOCS_NY:42309.8 20375/001                                                       Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
 21-00141-WLH11            Doc 174   Filed 02/18/21   Entered 02/18/21 11:17:19    Pg 2 of 11
 1   liens against the Cattle (upon reasonable request in writing) the records respecting the
 2   Cattle prepared by Tyson consistent with paragraph 9 of the Term Sheet.
 3             8.     Notwithstanding anything in the Bankruptcy Code, the Bankruptcy
 4   Rules, or the Local Rules of the United States Bankruptcy Court for the Eastern
 5   District of Washington to the contrary, this order shall be effective upon entry.
 6             9.     Bankruptcy Rule 6003(b) has been satisfied because the relief requested
 7   in the Motion is necessary to avoid immediate and irreparable harm to Ranches’
 8   estate.
 9             10.    The stay imposed pursuant to Bankruptcy Rule 6004(h) is waived.
10             11.    The court shall retain jurisdiction and power to hear and determine all
11   matters arising from or related to the implementation of this order or the transfer of
12   the Cattle.
13
                                           //END OF ORDER//
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                B USH K ORNFELD           L LP
                                                                                          LAW OFFICES
     ORDER APPROVING TERM SHEET—CATTLE MOVE -3                                       601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
     DOCS_NY:42309.8 20375/001                                                       Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
 21-00141-WLH11            Doc 174   Filed 02/18/21   Entered 02/18/21 11:17:19    Pg 3 of 11
 1   PRESENTED BY:
 2   /s/ Thomas A. Buford
     THOMAS A. BUFORD, III (WSBA 52969)
 3   BUSH KORNFELD LLP
 4
     RICHARD M. PACHULSKI (admitted pro hac vice)
 5   JEFFREY W. DULBERG (admitted pro hac vice)
     JASON H. ROSELL (admitted pro hac vice)
 6
     PACHULSKI STANG ZIEHL & JONES LLP
 7   Proposed Attorneys for
 8   Debtors and Debtors in Possession
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                B USH K ORNFELD           L LP
                                                                                          LAW OFFICES
     ORDER APPROVING TERM SHEET—CATTLE MOVE -4                                       601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
     DOCS_NY:42309.8 20375/001                                                       Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
 21-00141-WLH11            Doc 174   Filed 02/18/21   Entered 02/18/21 11:17:19    Pg 4 of 11
                                          EXHIBIT 1

                                            Term Sheet




DOCS_NY:42309.8 20375/001


21-00141-WLH11              Doc 174   Filed 02/18/21   Entered 02/18/21 11:17:19   Pg 5 of 11
                                            TERM SHEET

                                           CATTLE MOVE

                                           February 16, 2021

1.      Parties: Easterday Ranches, Inc. (“Ranches”), debtor and debtor in possession in Case
        No. 21-00141-WLH11, Bankruptcy Court for the Eastern District of Washington
        (“Bankruptcy Court”); and Tyson Fresh Meats, Inc. (“Tyson”).

2.      Cattle: All cattle currently on Ranches’ feedlots (the “Cattle”). The parties estimate
        there are approximately 52,000 Cattle at the time of this Term Sheet.

3.      Anticipated Schedule: See attached Exhibit A for the anticipated schedule of transfer
        of approximately 12,000 of the Cattle from Ranches’ properties to feedlots and grow lots
        unaffiliated with Ranches (the “Transfer Schedule”). The parties may agree, in a writing
        signed by both parties, to modifications to the Transfer Schedule, including changes in
        timing and number of Cattle moved, without further order of the Bankruptcy Court,
        provided, however, that such modifications must otherwise be consistent with the terms
        of the Approval Order (as defined in Section 5 herein) except as so permitted therein.

4.      Effectiveness: This is intended to be a binding Term Sheet, subject only to approval by
        the Bankruptcy Court. The parties hereto shall cooperate in seeking its prompt approval.

5.      Process: Ranches will prepare and file a motion requesting that the Bankruptcy Court
        issue an order (“Approval Order”) approving this Term Sheet at a hearing previously
        scheduled by the Bankruptcy Court to occur on February 17, 2021 at 2:00 p.m. The
        proposed Approval Order will include a waiver of Federal Rule of Bankruptcy Procedure
        (“FRBP”) 6004(h) and any other stay of effectiveness imposed by the Bankruptcy Code
        or FRBP.

6.      Initial Transfer. Commencing February 12, 2021 through February 17, 2021, Tyson
        will move approximately 3,336 Cattle from the Basin City Lot to a third party lot
        designated by Tyson and identified to Ranches. Such initial transfer is reflected on the
        Transfer Schedule, is included within the terms hereof, and will be covered by the
        proposed Approval Order.

7.      Post-Transfer Responsibility. Ranches will continue caring for and maintaining the
        Cattle on Ranches' feedlots and grow lots in the ordinary course of business consistent
        with past practices. Once Cattle are loaded onto trucks for transfer to locations
        designated by Tyson in accordance with the Transfer Schedule, Tyson will bear all risk of
        loss due to casualty, death, accident, weather, acts of God, or otherwise. For the
        avoidance of any doubt, Tyson is exclusively responsible for the health, welfare, and
        feeding of Cattle once loaded onto trucks for transfer to locations designated by Tyson in
        accordance with the Transfer Schedule. Any import or health certificates related to the
        Cattle, and all third party transportation costs are Tyson’s responsibility, provided that
        Tyson reserves the right to assert such expenses as part of its prepetition claim against



DOCS_LA:335935.2 20375/002


21-00141-WLH11               Doc 174   Filed 02/18/21   Entered 02/18/21 11:17:19      Pg 6 of 11
        Ranches and Ranches, and its estate, reserves all reciprocal rights, including, but not
        limited to challenging the reasonableness of such expenses.

8.      Reservation of Rights. The transfer of Cattle is without prejudice to the rights and
        defenses of any party in interest, whether party hereto or otherwise, regarding ownership
        of the Cattle, the value of the Cattle, or liens or set off rights that may be asserted with
        respect to the Cattle or the proceeds thereof. Notwithstanding anything to the contrary
        herein, nothing herein shall be construed as an assumption or ratification of the Cattle
        Feeding Agreement by Ranches.

9.      Maintenance of Records. Ranches will (a) maintain all regularly-maintained records
        currently in its possession respecting the Cattle; (b) continue its pre-petition record
        keeping practices relating to the Cattle, including without limitation its practice of
        tracking lot movement, inventory by lot, and cumulative costs by lot and reporting all
        such information to Tyson on a monthly basis; and (c) continue its pre-petition practice of
        tracking all feed bills and other costs (inclusive of allocated overhead) by lot, and
        reporting all such information to Tyson on a semi-monthly basis. Ranches will make
        such records available to Tyson at all times subject to reasonable request. Tyson will
        maintain records customary in the industry respecting each lot of Cattle, including but not
        limited to identification, transfer costs, post-transfer feed, medicine, and all other costs
        associated with Cattle feeding and growing, and including market price upon disposition
        of the Cattle.

10.     Tyson Advances. Attached hereto as Exhibit B is a Tyson Advance Request (the
        “Advance Request”). Tyson agrees to pay the amounts set forth in the Advance Request
        as prepayments against Tyson payment obligations arising postpetition under the Cattle
        Feeding Agreement as modified hereby. Tyson acknowledges and agrees that (a) the
        amounts set forth in the Advance Request are the amounts for costs that will be due and
        payable under the Cattle Feeding Agreement for the period covered by the Advance
        Request, absent a change in the underlying assumptions respecting operations at Ranches
        after the date hereof; (b) Tyson will be permitted to credit any advances against amounts
        due from Tyson to Ranches under the Cattle Feeding Agreement as modified hereby; (c)
        the “true-up” provisions at the section called “Settlement and Return on Investment” in
        the Cattle Feeding Agreement shall not be applied on a postpetition basis to the Cattle
        transferred to Tyson by Ranches from February 1, 2021 through the period covered by
        the Advance Request, or used to reduce amounts due for such postpetition periods under
        the Cattle Feeding Agreement as modified hereby, and (d) notwithstanding any
        subsequent rejection or modification of the Cattle Feeding Agreement, Tyson will be
        prohibited from taking a set off of the amounts funded in accordance with the Advance
        Request against any prepetition amounts due to Tyson. The Advance Request may be
        extended, amended, or otherwise modified after the date hereof upon the written
        agreement of the parties hereto. Ranches will bill Tyson in the ordinary course pursuant
        to the Cattle Feeding Agreement, for the period from and after February 1, 2021, and the
        Tyson Funding and other postpetition advances by Tyson will be applied by Ranches
        against such postpetition billings.



                                                 -2-
DOCS_LA:335935.2 20375/002


21-00141-WLH11               Doc 174   Filed 02/18/21   Entered 02/18/21 11:17:19        Pg 7 of 11
21-00141-WLH11   Doc 174   Filed 02/18/21   Entered 02/18/21 11:17:19   Pg 8 of 11
21-00141-WLH11   Doc 174   Filed 02/18/21   Entered 02/18/21 11:17:19   Pg 9 of 11
                                            EXHIBIT A

                                     TRANSFER SCHEDULE



 3rd Party Cattle Movement
 Current Plan (weather permitting)
 Sequence of Movement



                 Current # of head          Estimated                        Notes & Estimated
 Growyard          (less deads)             Movement           Feedyard      Movement Dates

                                                                             February 12th-
 Basin City    3,336                     1,801                   Camas       February 17th

                                         1,535                    Para


 English       2,785                     2,785                  Simplot      February 18th-23rd


 Tuttle        944                       944                    Simplot      February 24th-25th

                                                                             February 26th-
 Allred        1,951                     1,610                  Simplot      March 1st

                                                                             March 2nd-March
 South Lot     27,080                    3,156                  Simplot      5th
                                                                             Light end cattle only

 Totals                                  11,831

 Remainder of cattle (approx. 40,000) will be grown to maturity on Ranches
 grow lots and delivered to Tyson’s Pasco processing plant at maturity.

 Note: Weather has caused certain delays in certain of the transfers from
 the Basin City lot, which will necessitate moves from Allred to be
 accelerated and Basin City final transfers to be pushed back.




DOCS_LA:335935.2 20375/002


21-00141-WLH11           Doc 174     Filed 02/18/21     Entered 02/18/21 11:17:19        Pg 10 of 11
                                          EXHIBIT B

                                     ADVANCE REQUEST




DOCS_LA:335935.5 20375/002


21-00141-WLH11           Doc 174   Filed 02/18/21   Entered 02/18/21 11:17:19   Pg 11 of 11
